78 N.J. 498 (1979)
396 A.2d 1144
IN THE MATTER OF THE COURT REORGANIZATION PLAN OF HUDSON COUNTY.
The Supreme Court of New Jersey.
Argued December 12, 1978.
Decided January 23, 1979.
Mr. Harold Krieger, Hudson County Counsel, argued the cause for appellants Edward F. Clark, Jr., Hudson County Executive, and Board of Chosen Freeholders of Hudson County (Mr. Krieger, attorney; Mr. Francis X. Hayes, Assistant County Counsel, of counsel and on the brief).
Mr. Michael R. Cole, Assistant Attorney General, argued the cause for respondent, the Honorable Thomas S. O'Brien, Assignment Judge of Hudson County (Mr. John J. Degnan, Attorney General of New Jersey, attorney).
Mr. Randy Kopf, Assistant County Counsel, submitted a brief on behalf of amicus curiae County of Passaic (Mr. Martin Verp, Passaic County Counsel, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, 161 N.J. Super. 483.
For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER  7.
For reversal  None.